1

2

3

4

5

6                         UNITED STATES DISTRICT COURT

7                               DISTRICT OF NEVADA

8                                         ***

9    MITCHELL FIELDS,                          Case No. 2:17-cv-01725-JAD-NJK
10                                Plaintiff,
          v.
11
     JAMES DZURENDA, et al.,
12
                               Defendants.
13

14   ELIZABETH CARLEY,                         Case No. 2:17-cv-02346-JAD-VCF
15                                Plaintiff,
          v.
16
     WARDEN NEVEN, et al.,
17
                               Defendants.
18

19   SHAWN FLYNN,                              Case No. 2:19-cv-00213-JAD-BNW
20                                Plaintiff,
          v.
21
     JAMES DZURENDA, et al.,
22
                               Defendants.
23

24

25

26

27

28
1
     STEPHEN FREDERICK PAUL CIOLINO,                    Case No. 2:19-cv-00520-JAD-GWF
2
                                           Plaintiff,
3           v.

4    JAMES DZURENDA, et al.,

5                                     Defendants.
                                                                   and related cases 1
6
     ARMANDO NEVAREZ,                                   Case No. 3:16-cv-00676-MMD-CBC
7
                                           Plaintiff,
8           v.                                                    Reassignment Order
9    ISIDRO BACA, et al.,
10                                    Defendants.
11
            Many individuals in the custody of the Nevada Department of Corrections
12
     (“NDOC”) have filed actions in the District of Nevada alleging that NDOC’s policy for
13
     treating hepatitis C amounts to deliberate indifference in violation of the Eighth
14
     Amendment. The Clerk of the Court has randomly assigned the bulk of these cases to
15
     Judge Miranda M. Du, including the earliest filed of these cases with the lowest case
16
     numbers. 2 The bulk of these pending cases are also referred to United States Magistrate
17
     Judge Carla Baldwin Carry.
18
            Given that the plaintiffs in the the above-captioned cases challenge NDOC’s policy
19
     for treating hepatitis C, the presiding District Judges in these actions have individually
20
     and collectively determined that these actions are related and there is good cause to
21
     reassign these cases to one District Judge under Local Rule 42-1(b) as well as Federal
22
     Rule of Civil Procedure 42(a)(3). Reassignment will promote judicial efficiency, avoid
23
     duplicative filings by the parties, and will not result in prejudice to the parties. Accordingly,
24
     it is hereby ordered that Case Nos. 2:17-cv-01725-JAD-NJK; 2:17-cv-02346-JAD-VCF;
25

26
            1For   additional related cases, see ECF No. 156 in 3:16-cv-00690-MMD-CBC.
27
            2Anumber of the earliest filed of these cases are now closed: 3:16-cv-00309-MMD-
28   VPC; 3:16-cv-00399-MMD-CBC; 3:16-cv-00535-MMD-VPC; 3:17-cv-00101-MMD-WGC;
     3:17-cv-00264-MMD-WGC; 3:17-cv-00351-MMD-CBC; 3:17-cv-00478-MMD-WGC;
     3:17-cv-00583-MMD-WGC; 3:18-cv-00068-MMD-CBC; and 3:18-cv-00303-MMD-CBC.
1    2:19-cv-00213-JAD-BNW; and 2:19-cv-00520-JAD-GWF are reassigned to District Judge

2    Miranda M. Du and referred to Judge Carla Baldwin Carry. All future filings in these cases

3    must bear the following case numbers: 2:17-cv-01725-MMD-CBC; 2:17-cv-02346- MMD-

4    CBC; 2:19-cv-00213- MMD-CBC; and 2:19-cv-00520- MMD-CBC.

5          DATED THIS 17th day of July 2019.

6

7    MIRANDA M. DU                                   JENNIFER A. DORSEY
     UNITED STATES DISTRICT JUDGE                    UNITED STATES DISTRICT JUDGE
8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
